BLEIL, Justice,
dissenting.
I dissent.
A reading of Paragraph 4 of the lease agreement shows its primary intent to be that the Landlord was to complete the improvements within twelve (12) months. If this is not done by the Landlord, then a right is given to the Tenant to terminate the lease. The decision of this Court takes away that right given to the Tenant by the parties’ agreement.
*541This controversy centers on the legal effect of Paragraph 4 as a whole, not particularly “the last three sentences thereof” as stated. The majority’s misperception of this point is the basis for my disagreement.
In construing this agreement the intention of the parties must be ascertained and given effect. Young v. DeLaGarza, 368 S.W.2d 667 (Tex.Civ.App.—Dallas 1963, no writ). It is apparent from the provision of this lease that the Landlord was to complete the improvements within twelve (12) months and, if he did not do so, the Tenant had a right to terminate the lease. The sixty-day notice provision deals with the manner in which the Tenant should terminate if the improvements were not completed within twelve (12) months.
Assuming, however, that there is some question about the interpretation of Paragraph 4 of the agreement, then I would affirm the judgment of the trial court on the basis of two general rules of construction. These rules are, (1) a lease will be most strongly construed against a lessor. Sirtex Oil Industries, Inc. v. Erigan, 403 S.W.2d 784 (Tex.1966); 35 Tex.Jur.2d Landlord and Tenant § 20; and (2) in instances of a conflict between provisions of an agreement which render the intention doubtful, the expression in the clause first appearing will control. Witt v. Harlan, 66 Tex. 660, 2 S.W. 41 (1886); Young v. DeLaGarza, supra.
Assuming doubt as to the meaning of Paragraph 4 brings into play these rules of construction. These provisions should be construed against the lessor. Further, both the requirement that the Landlord substantially complete the improvements within twelve (12) months, and the right of the Tenant to terminate the agreement if such completion is not accomplished within twelve (12) months, appear in Paragraph 4 before the provision requiring sixty (60) days notice of intention to terminate. The subsequent notice of termination provision should not govern the two clauses first appearing in the paragraph. The opinion of this Court construes the agreement in a manner not obviously intended from the words used by the parties and in a manner not in accordance with ordinary rules of contract construction.
It seems curious that while the majority holds the lease agreement language to be plain and purports to give it effect as written, two of the four reviewing judges would give this “plain language” an opposite effect. The purpose of contractual rules of construction is to resolve this kind of conflict.
I would affirm the trial court’s judgment.